Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed November 11th, 2021 has been entered. Claims 1-4 and 6-10 remain pending in the application. Applicant’s amendments to the claims have overcome the 112 rejection previously set forth in the non-final rejection mailed August 11th, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US-20160032939) in view of Mandel (US-20170247115).
Regarding claim 1, Anderson teaches:
A method for manufacturing a part made of composite material (Abs, [0002]) comprising steps of: 
placing in a mold, a fibrous preform including reinforcing fibers and being resin-impregnated ([0055] – [0057]; Figs. 1 and 5, #30), the reinforcing fibers being positioned in plies ([0067]); 
positioning a prefabricated element in the mold in contact with the fibrous preform at a predefined location of the fibrous preform, the 
compressing the assembly formed by the fibrous preform and the prefabricated element in the mold ([0057]); 
heating the assembly formed by the fibrous preform and the prefabricated element in the mold to polymerize the resin and thus bind the prefabricated element with the fibrous preform in order to form the part made of composite material ([0057]).

Anderson does not teach:
pushing the prefabricated element in between the plies;
positioning an additional prefabricated element made of partially polymerized composite material in the mold in contact with the fibrous preform and in contact with the prefabricated element; and
the additional prefabricated element also being heated so as to be bound with the fibrous preform and with the prefabricated element in the polymerization of the resin, the additional prefabricated element forming a base for the part.

However, Mandel, in a similar field of endeavor, a method for manufacturing a part made of composite material, teaches:
pushing the prefabricated element in between the plies ([0007]);
positioning an additional prefabricated element made of partially polymerized composite material in the mold in contact with the fibrous preform and in contact with the prefabricated element ([0009]); and
the additional prefabricated element also being heated so as to be bound with the fibrous preform and with the prefabricated element in the polymerization of the resin, the additional prefabricated element forming a base for the part ([0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Anderson to incorporate the teachings of Mandel and include a step of pushing the prefabricated element between the plies and positioning an additional prefabricated element in the mold in contact with the preform to be heated together. The purpose, as stated by Mandel, being to make one or more subassemblies of a part made of composite material having complex geometries which adapt perfectly to the geometry of the other subassembly(ies) of the part made from continuous fibers ([0011]).

Regarding claim 2, Anderson in view of Mandel teaches the limitations of claim 1, which claim 2 depends on. Anderson further teaches:
wherein the part to be manufactured is a fitting, comprising at least one planar portion formed from the fibrous preform and a portion of complex form adjacent to the planar portion and whose walls are formed from the fibrous preform and whose core is formed, at least from the prefabricated element (Figs, 1 and 5, #20 and #30).

Regarding claim 3, Anderson in view of Mandel teaches the limitations of claim 1, which claim 3 depends on. Anderson further teaches:
wherein the part to be manufactured is a T-shaped fitting comprising a web and a base extending respectively in essentially right-angled geometrical planes, the web comprising opposing main faces each formed from a fibrous preform (Figs, 1 and 5, #20 and #30).

Regarding claim 4, Anderson in view of Mandel teaches the limitations of claim 1, which claim 4 depends on. Anderson further teaches:
further comprising a filling material, such as a bulk molding compound, is also added in a volume in contact with the fibrous preform and/or in contact with the prefabricated element ([0030], [0038] – [0041]; Fig. 1, #30), and 
during the heating step, a precursor material is also heated so as to be bound with the fibrous preform and/or with the prefabricated element in the polymerization of the resin ([0055] – [0057]).

Regarding claim 6, Anderson in view of Mandel teaches the limitations of claim 1, which claim 6 depends on. Anderson further teaches:
wherein between 20% and 50% of the volume of resin of the partially polymerized prefabricated element is in a polymerized state ([0038]). While Anderson does not state this specific amount of polymerization, it does state that the resin may be uncured, partially cured, or completely cured, meaning that any 

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Regarding claim 7, Anderson in view of Mandel teaches the limitations of claim 1, which claim 7 depends on. Anderson further teaches:
wherein the reinforcing fibers are carbon fibers or Kevlar fibers or glass fibers ([0036]).

Regarding claim 8, Anderson in view of Mandel teaches the limitations of claim 1, which claim 8 depends on. Anderson further teaches:
wherein the resin impregnating the fibrous preforms is chemically compatible with the resin of the prefabricated element ([0038] – [0043]; [0055] – [0057]), the fact that they are cured together means that they would have to be chemically compatible by the broadest reasonable interpretation of the term.

Regarding claim 9, Anderson in view of Mandel teaches the limitations of claim 1, which claim 9 depends on. Anderson further teaches:
wherein the prefabricated element is produced in composite material ([0043]).

Regarding claim 10, Anderson in view of Mandel teaches the limitations of claim 1, which claim 10 depends on. Anderson further teaches:
wherein the prefabricated element is previously manufactured by molding or by machining or by additive manufacturing ([0044]).

Response to Arguments
Applicant’s arguments, see applicant arguments/remarks, filed 11/11/2021, with respect to the rejection of claim 1 under Anderson (US-20160032939) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Anderson (US-20160032939) in view of Mandel (US-20170247115).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748